UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-1632



JAMES KISSEE,

                                                Plaintiff - Appellant,

          versus


UNITED FOOD & COMMERCIAL WORKERS UNION,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Danville. Norman K. Moon, District Judge.
(CA-01-58-4)


Submitted:   August 15, 2002                 Decided:   August 19, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Kissee, Appellant Pro Se. James J. Vergara, Jr., VERGARA &
ASSOCIATES, Hopewell, Virginia; Mark H. Reynolds, BUTSAVAGE &
ASSOCIATES, P.C., Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Kissee appeals the district court’s order denying relief

on his employment discrimination action under 42 U.S.C. § 2000e-

2(c) (1994).   We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Kissee v. United Food & Commercial

Workers Union, No. CA-01-58-4 (W.D. Va. May 8, 2002).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2